Title: General Orders, 12 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown sunday March 12th 1780.
            Parole Temperance—  C. Signs Tattoo. Time.
          
          The regimental Cloathiers of Hazen’s Spencer’s, Angell’s Jackson’s, Webb’s, Sherburne’s and Livingston’s regiments are to attend tomorrow morning at 8 ôclock at the Cloathier General’s store in Morristown to receive their respective proportions of cloathing—Brigadier General Knox will be pleased to appoint a person to attend at the same time and place to receive the proportion of cloathing for the brigade of Artillery.
          The Court of Enquiry whereof Colonel Spencer is Presidt having made strict examination into the conduct of Captain Van Dyck respecting the death of a Negro soldier belonging to Captain Bernard’s company in Colonel Wyllys’s regiment, report as follows, (Vizt).
          “The Court considering the evidence are fully of opinion that Captain Van Dyck being in the line of his duty, his conduct on the occasion was highly ju[s]tifiable.”
          The Commander in Chief approves the judgment of the court, and the Court is dissolved.
        